Citation Nr: 0826956	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-17 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected adenocarcinoma of the 
right lung.  

2.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected 
adenocarcinoma of the right lung.  

3.  Entitlement to service connection for chronic artery 
blockage.  

4.  Entitlement to service connection for foot fungus.  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

6.  Entitlement to an evaluation in excess of 10 percent for 
adenocarcinoma of the right lung, to include the propriety of 
the reduction from 100 to 10 percent for adenocarcinoma of 
the right lung.  

7.  Entitlement to an evaluation in excess of 10 percent for 
right upper chest lobectomy scar, from the initial grant of 
service connection.  

8.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and April 2006 RO 
decisions.  In April 2005, the RO denied service connection 
for residuals of a stroke, chronic artery blockage, foot 
fungus, and chronic obstructive pulmonary disease (COPD).  In 
April 2006, the RO reduce from 100 percent to 10 percent the 
evaluation assigned for adenocarcinoma of the right lung, 
assigned a 10 percent evaluation for a right upper chest 
lobectomy scar, and denied service connection for depression 
secondary to the service-connected lung cancer and 
entitlement to TDIU.  

While the veteran's original claim of direct service 
connection for COPD has been developed for appellate review 
and will be addressed in this decision, it appears that he 
has now raised the claim for COPD as secondary to his 
service-connected adenocarcinoma of the right lung.  This 
issue has not been developed for appellate review and is 
referred to the RO for appropriate action.  

The issue of service connection for an increased rating for 
residuals of adenocarcinoma of the right lung is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
addressed in this decision have been obtained by VA.  

2.  There is no competent evidence that the veteran has a 
psychiatric disorder which is causally or etiologically 
related to, or aggravated by his service-connected 
adenocarcinoma of the right lung.  

3.  There is no competent evidence of a causal connection 
between the veteran's stroke and service or any incident 
therein, or any competent evidence that any current residuals 
are causally or etiologically related to, or aggravated by 
his service-connected adenocarcinoma of the right lung.  

4.  The veteran is not shown to have chronic artery blockage 
or COPD at present which is related to service.  

5.  Since service connection was established, the veteran's 
right upper chest lobectomy scar is manifested by a 15 by .3 
cm tender scar; functional impairment of the affected body 
part is not demonstrated.  

6.  In a letter received in October 2007, and prior to the 
promulgation of a decision in the appeal, the veteran advised 
the Board that he wished to withdraw his appeal of the claims 
of service connection for foot fungus and TDIU.  


CONCLUSIONS OF LAW

1.  The veteran does not have a psychiatric disorder which is 
proximately due to, the result of, or aggravated by the 
service-connected adenocarcinoma of the right lung.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.310 (2007).  

2.  The veteran does not have residuals of a stroke due to 
disease or injury which was incurred in or aggravated by 
service nor may any current residuals of a stroke be presumed 
to have been so incurred or aggravated nor are such residuals 
proximately due to, the result of, or aggravated by service-
connected adenocarcinoma of the right lung.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).  

3.  The veteran does not have a chronic artery blockage due 
to disease or injury which was incurred in or aggravated by 
service nor may any current cardiovascular disease be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

4.  The veteran does not have COPD due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

5.  An initial evaluation in excess of 10 percent for a right 
upper chest lobectomy scar is not warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.40, 4.118, Part 
4, including Diagnostic Code 7804 (2007).  

6.  The criteria for withdrawal of a Substantive Appeal for 
the claim of service connection for foot fungus by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  

7.  The criteria for withdrawal of a Substantive Appeal for 
the claim of entitlement to TDIU by the veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claims of service 
connection for a residuals of a stroke, a psychiatric 
disorder, chronic artery blockage, COPD, and an increased 
rating for a lobectomy scar on the right upper chest, any 
questions as to the appropriate disability ratings and/or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

Prior to initial adjudication of the claims, letters dated in 
December 2005, and January and April 2006, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of the evidence 
that was needed to substantiate his claims, including on a 
secondary basis; what information and evidence that VA will 
seek to provide and what information and evidence the veteran 
was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini II, supra.  

The veteran was notified of his responsibility to submit 
evidence which showed that the claimed disabilities were 
related to service or to his service-connected lung cancer, 
and that the surgical scar on the right chest had worsened; 
of what evidence was necessary to establish service 
connection, including on a secondary basis and a higher 
evaluation for his surgical scar, and why the current 
evidence was insufficient to award the benefits sought.  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was examined by VA several times during the pendency of the 
appeal, and was afforded an opportunity for a personal 
hearing, but declined.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Concerning the veteran's claim for a higher initial 
evaluation for the lobectomy scar, he was notified by VA in 
December 2005, that he was assigned the maximum rating for 
the scar and that in order to receive a higher evaluation, he 
would have to show that the scar caused additional functional 
impairment.  The letter provided examples of the types of 
evidence the veteran could submit and informed him that VA 
would assist him in obtaining any such evidence.  Thus, to 
the extent that the VCAA notice in this case is deemed to be 
deficient under Vazquez-Flores, based on the communications 
sent to the veteran and his representative over the course of 
this appeal, he clearly has actual knowledge of the evidence 
he is required to submit in this case and based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  
Under the circumstances of this case, the Board finds that 
the veteran is not prejudiced by moving forward with a 
decision on the merits at this time.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Finally, the Board notes that the veteran was recently 
granted a total disability rating by the Social Security 
Administration, and that no attempt had been made to obtain 
any information from that agency.  However, the veteran 
reported that all of his treatment, except for his 
hospitalization for a stroke in 2004, has been by VA.  The 
2004 private hospital records have been obtained and 
associated with the claims file.  Since all of the veteran's 
treatment has been by VA, the Board finds that remanding the 
appeal to obtain, what would amount to duplicate records, 
would not produce any additional probative evidence or 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided); see 
also, 38 C.F.R. § 3.326(b).  Thus, the Board finds that no 
useful purpose would be served in delaying adjudication of 
the issues pending receipt of the medical records from Social 
Security Administration.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310 (2007).  
The revised regulation was included in the June 2007 SOC.  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Service connection may also be granted for cardiovascular-
renal disease if manifested to a compensable degree within 
one year of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Evidence which may be considered in rebuttal 
of service incurrence of a disease listed in 38 C.F.R. 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

In this case, the veteran contends that his stroke and 
depression are due to his service-connected lung cancer, and 
that his artery blockage and COPD are related to service.  
However, he has not presented any competent evidence to 
support those assertions.  While the veteran is competent to 
provide evidence of experienced symptoms, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current claimed disability.  Savage, 10 
Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the veteran's service medical records were 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any cardiovascular or respiratory 
problems.  All clinical and diagnostic findings, including a 
chest x-ray study and EKG for a flight physical examination 
in August 1971 were within normal limits and showed no 
evidence of any cardiovascular or respiratory problems.  
Similarly, no pertinent abnormalities were noted on his 
separation examination in March 1972.  The veteran's lungs, 
chest, heart, and vascular systems were normal.  His blood 
pressure was 130/70, and a chest x-ray study was negative.  

The medical records showed that the veteran was admitted to a 
private hospital in November 2004 after suffering a 
cerebrovascular accident at home.  Diagnostic studies 
revealed complete occlusion of the left internal carotid 
artery.  Additional studies revealed a 2 mm noncalcified 
nodule in the periphery of the right lung, but no evidence of 
mediastinal adenopathy.  Studies of the liver, adrenal 
glands, and colon were negative, suggesting that the nodule 
was most likely a primary adenocarcinoma of the right upper 
lobe.  A biopsy of the mass confirmed adenocarcinoma, and the 
veteran underwent lobectomy of the right upper lobe in 
December 2004.  

A VA CT scan in April 2005, showed no evidence of any 
residual mass or other infiltrates, effusion, or acute 
intrathoracic process.  Pulmonary function tests in September 
2005 revealed mild obstructive and mild restrictive lung 
airway disease.  

The veteran was examined by VA in January and April 2006, and 
February 2007, for the express purpose of determining whether 
his stroke was related to his lung cancer.  The examiners 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
reports included a detailed analysis of the clinical and 
diagnostic findings and a discussion of alternative theories 
as to possible etiologies of the veteran's cerebrovascular 
accident.  The examiners opined, in essence, that the 
veteran's stroke was not related to his lung cancer, but to a 
hemodynamic disorder associated with heart disease and 
occlusion of the internal carotid artery.  While lung 
adenocarcinoma can cause cerebrovascular disease, the 
examiners indicated that they are generally due to venous 
thrombosis or tumor emboli.  However, the veteran's 
hypercoagulable state at the time of his cerebrovascular 
accident was essentially normal.  The examiners indicated 
that a tumor emboli was unlikely to have caused complete 
occlusion of the left internal carotid artery.  One physician 
opined that the veteran's stroke was most likely due to a 
combination of his history of heavy smoking and 
hypercholesterolemia.  

Concerning the veteran's claim for a psychiatric disorder 
secondary to his lung cancer, the evidentiary record includes 
opinions by two treating VA psychiatrists to the effect that 
his major depression and mood disorder were due to his stroke 
and subsequent brain damage.  See June 2005 and February 2006 
psychiatric evaluation reports.  The evidentiary record does 
not include any competent evidence that the veteran's 
psychiatric problems are related to his lung cancer which, 
the medical reports show, is now in remission.  

While the veteran believes that his COPD and heart disease 
are related to service, and that his stroke and psychiatric 
problems are related to his service-connected lung cancer, he 
has not presented any competent evidence to substantiate 
those assertions.  As indicated above, the service medical 
records did not show any signs or symptoms of any 
cardiovascular or respiratory problems in service or until 
many years after service.  Furthermore, there is no competent 
evidence that his COPD or heart disease is related to 
service, or that his stroke and psychiatric disorder are 
related to his service-connected lung cancer.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Secondary service connection requires evidence 
of a current disability that is shown to be proximately due 
to, aggravated by, or the result of a service-connected 
condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

Inasmuch as there is no evidence of COPD or heart disease in 
service or until many years thereafter, and no competent 
medical evidence relating the veteran's stroke or psychiatric 
disorder to his service-connected adenocarcinoma of the right 
lung, the Board finds no basis for a favorable disposition of 
the veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

The veteran's lobectomy scar is currently assigned the 
maximum evaluation possible under Diagnostic Code 7804, which 
provides for a 10 percent evaluation for superficial scars 
that are painful on examination.  

The only other potentially applicable rating codes which 
would provide for an evaluation in excess of 10 percent would 
be under DCs 7801 or 7805.  DC 7805 provides that scars be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  In this case, the 
veteran does not claim nor is there any medical evidence to 
suggest that the lobectomy scar causes any limitation of 
function.  Therefore, a higher evaluation is not warranted 
under this rating code.  

Under DC 7801, for scars other than head, face, or neck, that 
are deep or that cause limited motion, a 10 percent 
disability rating is for assignment for an area or areas 
exceeding 6 square inches; a 20 percent rating is assigned 
for an area or areas exceeding 12 square inches; a 30 percent 
rating is warranted for an area or areas exceeding 72 square 
inches, and a 40 percent rating is assigned for an area or 
areas exceeding 144 square inches.  

On VA examination in September 2005, the 15 by .3 cm surgical 
scar on the right upper anterior lateral to posterior chest 
wall was mildly tender to palpation and slightly depressed.  
There was keloid formation but no ulceration or breakdown of 
the skin, and no adherence to underlying tissue.  The 
examiner indicated that the scar was healing well.  There was 
no evidence of any limitation of motion or functional loss 
related to the scar, though the veteran had some residual 
weakness and limitation of motion in his right upper 
extremity as a residual of his stroke.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 10 percent for the 
lobectomy scar.  The principal objective finding during the 
pendency of this appeal was mild tenderness to palpation.  
There was no limitation of function nor was the scar shown to 
encompassed an area greater than 12 square inches.  Thus, an 
evaluation in excess of 10 percent is not warranted under any 
of the applicable diagnostic codes associated with scars and 
their residual effects.  See 38 C.F.R. § 4.118 (2007).  

While the veteran may believe that his current rating for his 
lobectomy scar does not adequately reflect his degree of 
disability, he is not competent to provide opinions that 
require medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for the lobectomy 
scar.  However, upon review of all the evidence of record, 
the Board finds that at no time during the pendency of the 
claim for an increased rating, has the veteran's lobectomy 
scar been more or less disabling than is reflected in the 10 
percent evaluation assigned.  



Foot Fungus & TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn his appeal of the claims of service connection for 
foot fungus and entitlement to TDIU; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the claims 
of service connection for foot fungus and TDIU, and these 
issues are dismissed.  


ORDER

Service connection for a psychiatric disorder secondary to 
service-connected adenocarcinoma of the right lung is denied.  

Service connection for residuals of a stroke, to include as 
secondary to service-connected adenocarcinoma of the right 
lung is denied.  

Service connection for chronic artery blockage is denied.  

Service connection for COPD is denied.  

An initial evaluation in excess of 10 percent for right upper 
chest lobectomy scar is denied.  

The appeal of the claim of service connection for foot fungus 
is dismissed.  

The appeal of the claim of entitlement to TDIU is dismissed.  


REMAND

Concerning the claim for an increased evaluation for 
adenocarcinoma of the right lung , the Board notes that the 
regulations pertaining to the evaluation of respiratory 
disorders were amended during the pendency of this appeal, 
effective October 6, 2006.  See 71 Fed. Reg. 52457-52460 
(2006) (presently codified at 38 C.F.R. § 4.96 (2007)).  
Generally, where the law or regulation changes after a claim 
has been filed but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply unless Congress provided otherwise 
or permitted the Secretary of VA to do otherwise and the 
Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 
1997); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2007).  

This change in the regulations did not alter any of the 
specific criteria listed in DC 6845, for chronic pleural 
effusion or fibrosis.  However, the new regulations affect 
how the evaluation criteria are applied, including when a 
pulmonary function test (PFT) is required to evaluate the 
disability, when to apply pre-bronchodilator values for 
rating purposes, and which PFT result to use (FEV-1 versus 
FEV-1/FVC versus DLCO (SB)) when the level of evaluation 
would differ depending on the test used.  The revised 
regulations require, specifically that the examiner state why 
testing for DLCO (SB) would not be useful or valid in a 
particular case in order to evaluate the claim solely on 
alternative criteria.  In the present case, under the old and 
the revised regulations, an FEV-1/FVC ratio of 71 to 80 
percent warrants a 10 percent evaluation.  Such findings were 
generated during the September 2005 VA PFT (75 percent).  
However, there were no findings for DLCO (SB), nor did the 
examiner indicate why such testing would not be useful or 
valid.  The Board notes further that the report shows only 
the pre-bronchodilator results.  [The post- bronchodilator 
findings from PFTs are the standard in pulmonary assessment.  
See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation).]

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

In view of the Court's holding in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Board must consider the degree of 
impairment for the entire period of the veteran's appeal.  
Consequently, another VA respiratory examination which is 
responsive to the appropriate rating criteria is necessary in 
order to adjudicate the veteran's claim.  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for his lung 
cancer or any respiratory problems since 
February 2007.  After securing the 
necessary release, the AMC should attempt 
to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current severity of the residuals of his 
adenocarcinoma of the right lung.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review and a notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with this 
examination, including pulmonary function 
studies with both pre- and post-
bronchodilator results.  The examiner 
should be advised that PFT for FEV-1, 
FEV-1/FVC, and DLCO (SB) must be 
reported, unless the examiner indicates 
why testing for DLCO (SB) would not be 
useful or valid, so that the Board may 
rate the veteran in accordance with the 
specified criteria.  It would be helpful 
if the examiner included an explanation 
concerning restrictive versus obstructive 
airway disease, and indicate which 
disease process is a manifestation of the 
veteran's lung cancer versus his COPD.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
respiratory disorder have been provided 
by the examiner and whether he has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  The AMC 
should consider the old and the revised 
rating criteria for the respiratory 
disorder.  See VAOPGCPREC 23-97 and 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


